                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN


JOSEPH WALKER,

             Plaintiff,

      v.                                            Case No. 20-CV-542

DAVID J. CLARKE, et al,

             Defendants.


                                      ORDER


      Plaintiff Joseph Walker filed a pro se complaint alleging that the defendants

violated his rights under federal and state law when he was a pretrial detainee at the

Milwaukee County Criminal Justice Facility, along with a motion for leave to proceed

without prepayment of the filing fee. (Docket ##1, 2.) On May 18, 2020, I reviewed

the complaint under 28 U.S.C. § 1915(e)(2)(B), identified several deficiencies, and

ordered Walker to file an amended complaint within fourteen days. (Docket #5.)

Walker has not filed an amended complaint. However, on June 16, 2020, Walker

called the Clerk’s Office and requested a copy of the Screening Order. He provided

the court with his “mailing” address, which is different than the address the court

had for him. Court staff mailed Walker a copy of the Screening Order.

      Under the circumstances, I will allow Walker additional time to file his

amended complaint. Walker should file his amended complaint within fourteen days




           Case 2:20-cv-00542-NJ Filed 06/22/20 Page 1 of 2 Document 6
of the date of this order. If Walker does not timely file his amended complaint, this

case may be dismissed for lack of diligence.

      THEREFORE, IT IS ORDERED that Walker has fourteen days from the

date of this order to file an amended complaint consistent with the Screening Order.

      Dated at Milwaukee, Wisconsin, this 22nd day of June, 2020.

                                               BY THE COURT:


                                               s/Nancy Joseph
                                               NANCY JOSEPH
                                               United States Magistrate Judge




                                          2



          Case 2:20-cv-00542-NJ Filed 06/22/20 Page 2 of 2 Document 6
